DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Application filed on 10/15/2019.  Claims 1-20 are presented for examination. Claims 1-20 are pending.
The IDS filed on 09/20/2019 has been considered.

Claim Objections
Claims 1-4 objected to because of the following informalities:  
As per claim 1, in lines 6 and 9, “one or more processors” should be written as “the one or more processors”
As per claims 2-4, line 2 in each claim, “one or more processors” should be written as “the one or more processors”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 10, 11, 14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US Pub. 2017/0147237).
As per claims 1, 8, and 14, Fang et al. disclose a method comprising: 
identifying, by one or more processors (See Fig. 1, system 102 and paragraph 0020, wherein the system inherently comprises at least one processor), a set of storage devices in a storage system (See paragraph 0021, wherein the storage system comprises a set of SSD), wherein each storage device of the set of storage devices is assigned to a corresponding endurance tier based on historical utilization of respective storage devices, wherein the endurance tiers correspond to a range of device endurance remaining for a storage device (See paragraphs 0013 and 0016, wherein based on utilization and endurance values the SSD can be group based on such gathered statistics);
monitoring, by one or more processors, real-time endurance factor information for the set of storage devices (See paragraph 0015, lines 13-15, wherein the system monitor and determine write endurance value. It is readily apparent that the statistics have to be gathered as the process occurs (i.e. real-time) otherwise it’d be lost as the time passed); and 
See paragraph 0012, wherein the SSD degrade in response to intensive write operation and if the write operation is targeting a hotspot of the SSD then it’ll create an uneven wearing of the SSD and affecting the SSD entirely), reassigning, by one or more processors, at least one storage device of the set of storage devices to an updated endurance tier, corresponding to utilization of the at least one storage device. See paragraph 0016 and paragraph 0028, wherein the SSDs are assigned from cold to hot groups (i.e. tiers) based on their endurance and to be reassigned another group according to the newly updated endurance rating.

As per claims 3, 10, 16, Fang et al. disclose the method of claim 1, further comprising: 
reallocating, by one or more processors, data stored in the set of storage devices based on the reassignment of the at least one storage device of the set of storage devices to the updated endurance tier. See paragraph 0026, last sentence, wherein based on utilization and endurance values the data in hot extent will be reassigned to a group of SSDs assigned to store warm data.

As per claims 4, 11, and 17 Fang et al. disclose the method of claim 1, further comprising: 
determining, by one or more processors, whether the respective storage devices of the set of storage devices are wearing within a defined threshold percentage of each See paragraph 0028, wherein the thresholds to determine the wearing of the SDDs are DWPD ratings.

As per claims 6 and 19. The method of claim 1, wherein the set of storage devices are a heterogeneous array of SSDs within a drive array. See paragraph 0033, last sentence, wherein SSDs are the same SSDs in the array of SSDs (See paragraph 0034, lines 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7, 9, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. in view of Chen et al. (US Pub. 2015/0262712).
As per claims 2, 9, and 15, Fang et al. disclose the method of claim 1, further comprising: 
collecting, by one or more processors, usage information for the set of storage devices (See paragraph 0080, lines 7-17).

Chen et al. disclose the SSD controller and using the controller to manage the performance of the memory blocks of respective storage device. See paragraph 0054.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to include the teaching of Chen et al. in order to arrive at the current invention. The motivation of doing so is to improve system throughput by delegating the SSD controller to monitor the device performance and stored in a memory to be accessed by the processor in order to assign the SSD to a particularly group based on its performance.

As per claims 7, 13, and 20, Fang et al. teaches SSD degrading due to program and erase operation (See paragraph 0014) and the need to have SSDs have matching endurance value, capacity, and speed (See paragraph 0037) but does not particularly disclose the real-time endurance factor information includes program/erase (P/E) cycles and indications of retired and reserve blocks for the storage devices of the set of storage devices.
	Chen et al. disclose the endurance information includes program/erase (P/E) cycles (See paragraph 0032 PEC is program/erase cycle) and bad blocks of SSD are marked as retired (See paragraph 0054) and blocks that are reserved do not get marked at the weakest code rate (See paragraph 0047).
.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. in view of Dalmotov (US Pub. 20180284997).
As per claims 5, 12, and 18, Fang et al. disclose that the SSDs are provision into extents (See paragraph 0014) but do not explicitly disclose the method of claim 1, wherein the set of storage devices are a plurality of solid-state drives (SSDs) that correspond to a common logical unit number (LUN) in a drive array. 
Dalmotov discloses wherein the set of storage devices are a plurality of solid-state drives (SSDs) that correspond to a common logical unit number (LUN) in a drive array. See paragraph 0006, wherein the SSDs are arranged into a RAID group. See paragraph 0023, wherein extent 172 is derived from RAID group. See paragraph  0061, wherein extent can be a LUN. Therefore, plurality of SSDs correspond to a common LUN in a drive array (i.e. RAID group).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to include the teaching of Dalmotov in order to arrive at the current invention. The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Thanh D Vo/           Examiner, Art Unit 2139

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139